 

 Exhibit 10.1

 
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made
and entered into as of the ___ day of November 2016 (the “Amendment Date”), by
and between MusclePharm Corporation, a Nevada corporation headquartered at 4721
Ironton Street, Building A, Denver, Colorado 80239 (“Company”) and Ryan Drexler
(“Executive”). As used herein, the “Effective Date” of this Agreement shall mean
February 10, 2016, the effective date of the previous employment agreement by
and between the Executive and the Company (the “Prior Agreement”).
 
W I T N E S S E T H :
 
WHEREAS, the Company has employed the Executive as its Executive Chairman and
its interim President and Chief Executive Officer pursuant to the Prior
Agreement; and
 
WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue to be employed by the Company, as its President
and Chief Executive Officer and as the Chairman of its Board of Directors
(“Board”), on the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and their respective covenants
and agreements contained in this document, the Company and the Executive hereby
agree as follows:
 
1. Employment and Duties. The Company agrees to continue to employ the Executive
and the Executive agrees to continue to serve as the Company’s President and
Chief Executive Officer and as the Chairman of the Board. The duties and
responsibilities of the Executive shall include the duties and responsibilities
as the Board may from time to time assign to the Executive that are consistent
with the duties normally expected of a chief executive officer or similar most
senior position.
 
The Executive shall devote sufficient portions of his working time and efforts
during the Company’s normal business hours to the business and affairs of the
Company and its subsidiaries and to the diligent and faithful performance of the
duties and responsibilities duly assigned to him pursuant to this Agreement.
Provided that none of his additional activities materially interferes with the
performance of the duties and responsibilities of the Executive or violates the
terms of Section 15, nothing in this Section 1 shall prohibit the Executive
from: (A) serving as a director or member of a committee of up to two (2)
entities that do not, in the good faith determination of the Board, compete or
present the appearance of competition with the Company or otherwise create, or
could create, in the good faith determination of the Board, a conflict of
interest or appearance of a conflict of interest with the business of the
Company; (B) delivering lectures, fulfilling speaking engagements, and any
writing or publication relating to his area of expertise; (C) serving as a
director or trustee of any governmental, charitable or educational organization;
(D) engaging in additional activities in connection with personal investments
and community affairs, including, without limitation, professional or charitable
sports and/or coaching, nutrition or similar organization committees, boards,
memberships or similar associations or affiliations; or (E) performing coaching
or advisory activities.
 
 
1

 
 
2. Term. The term of this Agreement commenced on the Effective Date and, subject
to Section 13 below, shall continue for a period of three (3) years following
the Effective Date and shall be automatically renewed for successive one (1)
year periods thereafter unless either party provides the other party with
written notice of his or its intention not to renew this Agreement at least
three (3) months prior to the expiration of the initial term or any renewal term
of this Agreement. As used herein, “Employment Period” shall mean the initial
three (3) year term plus renewals, if any.
 
3. Place of Employment. The Executive’s services shall be performed at the
Company's headquarters at 4721 Ironton Street, Building A, Denver, Colorado
80239, or in such location or locations as the Board shall determine, in its
sole discretion.
 
4. Restricted Stock Award. Subject to approval by the Board, the Executive shall
be entitled to a grant of Two Hundred Thousand (200,000) shares of restricted
stock as soon as practicable following the Amendment Date, which shares shall be
granted under, and subject to the terms and conditions of, the Company’s 2015
Incentive Compensation Plan (the “Plan”) and shall vest in full upon the first
anniversary of the grant date.
 
5. Base Salary. The Company agrees to pay the Executive a base salary (“Base
Salary”) at an annual rate of Five Hundred Fifty Thousand Dollars ($550,000.00).
The Board may adjust the Base Salary annually on each anniversary of the
Effective Date (provided that no decrease shall result in a Base Salary less
than the 50th percentile of comparable peer companies based on independent
consultant report retained by the Company). The Base Salary shall be paid in
periodic installments in accordance with the Company’s regular payroll
practices.
 
6. Incentive Compensation.
 
(a) Cash-Based Incentives. The Executive shall be eligible to receive a
transaction bonus (“Transaction Bonus”) as set forth in Attachment A. In
addition to the Transaction Bonus described in Attachment A, Executive shall be
eligible to receive cash-based incentive bonuses based upon the achievement of
specified performance goals, as set forth in Attachment B.
 
(b) Equity-Based Incentives. The Executive shall be eligible for grants of
equity awards available to senior executive officers of the Company under the
Plan, as the Board or the Compensation Committee of the Board (“Compensation
Committee”) may from time to time determine. In addition, the Executive shall be
eligible to receive the equity-based incentive bonuses based upon the
achievement of specified performance goals set forth in Attachment B (the cash-
and equity-based incentive bonuses set forth in Attachment B are collectively
referred to herein as the “Performance Bonuses”). Each equity award granted to
the Executive shall specify in the applicable award agreement that upon
termination of the Executive’s employment for any reason by the Company or by
the Executive any unvested portion of the equity awards shall immediately vest.
 
7. Post-Employment Compensation. Upon termination of employment for any reason,
the Executive shall be entitled to: (A) all unpaid Base Salary earned through
the date of termination to be paid according to Section 5; (B) any and all
reasonable expenses paid or incurred by the Executive in connection with and
related to the performance of his duties and responsibilities for the Company
during the period ending on the termination date, to the extent unpaid, to be
paid according to Section 9; (C) any accrued but unused vacation time through
the termination date in accordance with Company policy; (D) any unpaid
Transaction Bonus or Performance Bonuses, to the extent earned as of the date of
termination, to be paid according to Attachment A or Attachment B, respectively;
and (E) all vested equity awards earned prior to termination.
 
 
2

 
 
Additionally, if the Executive’s employment is terminated prior to expiration of
the Employment Period (including due to his death or Disability, as defined in
Section 13(b), but excluding the Executive’s termination by the Company for
Cause or by the Executive without Good Reason as provided in Section 13(d)), the
Executive shall remain eligible to receive the Transaction Bonus if a Qualifying
Sale (as defined in Attachment A) occurs before the fifth (5th) anniversary of
the Effective Date; provided, that, on a termination without Cause or a
resignation for Good Reason, the Executive executes and lets become irrevocable
an agreement releasing Company and its affiliates from any releasable liability
associated with this Agreement (other than with respect to amounts not yet due)
within sixty (60) days following the termination of employment and the Executive
complies with his other obligations under Sections 14 and 15 of this Agreement.
 
8. Clawback Rights. The Transaction Bonus, Performance Bonuses and any and all
stock-based compensation (such as options and equity awards) (collectively, the
“Clawback Benefits”) shall be subject to “Clawback Rights” as follows: during
the period that the Executive is employed by the Company and upon the
termination of the Executive’s employment and for a period of three (3) years
thereafter, if there is a restatement of any financial results from which any
Clawback Benefits paid to the Executive shall have been determined, the
Executive agrees to repay any amounts which were determined by reference to any
Company financial results which were later restated (as defined below), to the
extent the Clawback Benefits amounts paid exceed the Clawback Benefits amounts
that would have been paid, based on the restatement of the Company’s financial
information. (The parties acknowledge that the nature of the Transaction Bonus
is such that the amounts paid are unlikely to have been determined based on the
financial results.) All Clawback Benefits amounts resulting from such restated
financial results shall be retroactively adjusted by the Compensation Committee
to take into account the restated results, and any excess portion of the
Clawback Benefits resulting from such restated results shall be immediately
surrendered to the Company and if not so surrendered within ninety (90) days of
the revised calculation being provided to the Executive by the Compensation
Committee following a publicly announced restatement, the Company shall have the
right to take any and all action to effectuate such adjustment. The calculation
of the revised Clawback Benefits amount shall be determined by the Compensation
Committee in good faith and in accordance with applicable law, rules and
regulations. All determinations by the Compensation Committee with respect to
the Clawback Rights shall be final and binding on the Company and the Executive.
The Clawback Rights shall terminate following a Qualifying Transaction (as
defined in Attachment A), subject to applicable law, rules and regulations. For
purposes of this Section 8, a restatement of financial results that requires a
repayment of a portion of the Clawback Benefits amounts shall mean a restatement
resulting from material non-compliance of the Company with any financial
reporting requirement under the federal securities laws and shall not include a
restatement of financial results resulting from subsequent changes in accounting
pronouncements or requirements which were not in effect on the date the
financial statements were originally prepared (“Restatements”). The parties
acknowledge it is their intention that the foregoing Clawback Rights that relate
to Restatements conform in all respects to the provisions of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank Act”) and require
recovery of all “incentive-based” compensation, pursuant to the provisions of
the Dodd-Frank Act and any and all rules and regulations promulgated thereunder
from time to time in effect. Accordingly, the terms and provisions of this
Agreement shall be deemed automatically amended from time to time to assure
compliance with the Dodd-Frank Act and such rules and regulations as hereafter
may be adopted and in effect.
 
 
3

 
 
9. Expenses. The Executive shall be entitled to prompt reimbursement by the
Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by the Executive while employed (in accordance with the
policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that the Executive shall properly account for such expenses
in accordance with Company policies and procedures.
 
10. Other Benefits. During the term of this Agreement, the Executive shall be
eligible to participate in incentive, stock purchase, savings, retirement
(401(k)), and welfare benefit plans, including, without limitation, health,
medical, dental, vision, life (including accidental death and dismemberment) and
disability insurance plans (collectively, “Benefit Plans”), in substantially the
same manner and at substantially the same levels as the Company makes such
opportunities available to the Company’s managerial or salaried executive
employees and/or its senior executive officers.
 
The Company shall pay one hundred percent (100%) of the cost for any group
medical, vision and/or dental coverage elected by and for the Executive and
fifty percent (50%) of the additional incremental cost for any group medical,
vision and/or dental coverage elected by the Executive for the Executive’s
family.
 
The Executive shall be entitled to air travel, including travel by first class
or by private plane, as is reasonable and necessary for the performance of his
duties and responsibilities, in accordance with the Company’s policies as
approved by the Board.
 
11. Vacation. During the term of this Agreement, the Executive shall be entitled
to accrue, on a pro rata basis, thirty (30) paid vacation days per year.
Vacation shall be taken at such times as are mutually convenient to the
Executive and the Company and no more than fifteen (15) consecutive days shall
be taken at any one time without Company approval in advance.
 
12. Reserved.
 
13. Termination of Employment.
 
(a) Death. If the Executive dies during the Employment Period, this Agreement
and the Executive’s employment with the Company shall automatically terminate
and the Company’s obligations to the Executive’s estate and to the Executive’s
Qualified Beneficiaries shall be those set forth in Section 7.
 
 
4

 
 
(b) Disability. In the event that, during the term of this Agreement the
Executive shall be prevented from performing his essential functions hereunder
to the full extent required by the Company by reason of Disability (as defined
below), this Agreement and the Executive’s employment with the Company shall
automatically terminate. The Company’s obligation to the Executive under such
circumstances shall be those set forth in Section 7. For purposes of this
Agreement, “Disability” shall mean a physical or mental disability that prevents
the performance by the Executive, with or without reasonable accommodation, of
his essential functions hereunder for an aggregate of one hundred twenty (120)
days or longer during any twelve (12) consecutive months. The determination of
the Executive’s Disability shall be made by an independent physician who is
reasonably acceptable to the Company and the Executive (or his representative),
be final and binding on the parties hereto and be made taking into account such
competent medical evidence as shall be presented to such independent physician
by the Executive and/or the Company or by any physician or group of physicians
or other competent medical experts employed by the Executive and/or the Company
to advise such independent physician.
 
(c) Cause.
 
(1) At any time during the Employment Period, the Company may terminate this
Agreement and the Executive’s employment hereunder for Cause. For purposes of
this Agreement, “Cause” shall mean: (a) the willful and continued failure of the
Executive to perform substantially his duties and responsibilities for the
Company (other than any such failure resulting from the Executive’s death or
Disability) after a written demand by the Board for substantial performance is
delivered to the Executive by the Company, which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed his duties and responsibilities, which willful and continued failure
is not cured by the Executive within thirty (30) days following his receipt of
such written demand; (b) the conviction of, or plea of guilty or nolo contendere
to, a felony; or (c) fraud, dishonesty or gross misconduct which is materially
and demonstratively injurious to the Company. Termination under clauses (b) or
(c) of this Section 13(c)(1) shall not be subject to cure.
 
(2) For purposes of this Section 13(c), no act, or failure to act, on the part
of the Executive shall be considered “willful” unless done, or omitted to be
done, by him in bad faith and without reasonable belief that his action or
omission was in, or not opposed to, the best interest of the Company. Between
the time the Executive receives written demand regarding substantial
performance, as set forth in subparagraph (1)(a) above, and prior to an actual
termination for Cause, the Executive will be entitled to appear (with counsel)
before the full Board to present information regarding his views on the Cause
event. After such hearing, termination for Cause must be approved by a majority
vote of the full Board (other than the Executive). After providing the written
demand regarding substantial performance, the Board may suspend the Executive
with full pay and benefits until a final determination by the full Board has
been made.
 
(3) Upon termination of this Agreement for Cause, the Company shall have no
further obligations or liability to the Executive or his heirs, administrators
or executors with respect to compensation and benefits thereafter, except for
the obligation to pay the Executive any unpaid Base Salary earned through the
date of termination to be paid according to Section 4; any unpaid Transaction
Bonus or Performance Bonuses, to the extent earned as of the date of
termination, to be paid according to Attachment A or Attachment B, respectively;
reimbursement of any and all reasonable expenses paid or incurred by the
Executive in connection with and related to the performance of his duties and
responsibilities for the Company during the period ending on the termination
date, to the extent unpaid, to be paid according to Section 9; and any accrued
but unused vacation time through the termination date in accordance with Company
policy. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
 
5

 
 
(d) For Good Reason or Without Cause.
 
(1) At any time during the term of this Agreement and subject to the conditions
set forth in Section 13(d)(2) below the Executive may terminate this Agreement
and the Executive’s employment with the Company for “Good Reason.” For purposes
of this Agreement, “Good Reason” shall mean the occurrence of any of the
following events without Executive’s consent: (A) the assignment to the
Executive, without Executive's consent, of duties that are significantly
different from, and/or that result in a substantial diminution of, the duties
that he assumed on the Effective Date (including reporting to anyone other than
solely and directly to the Board); (B) the assignment to the Executive, without
Executive's consent, of a title that is different from and subordinate to the
title President and Chief Executive Officer and/or Chairman of the Board of the
Company; or (C) material breach by the Company of this Agreement.
 
(2) The Executive shall not be entitled to terminate this Agreement for Good
Reason unless and until he shall have delivered written notice to the Company
within ninety (90) days of the date upon which the facts giving rise to Good
Reason occurred of his intention to terminate this Agreement and his employment
with the Company for Good Reason, which notice specifies in reasonable detail
the circumstances claimed to provide the basis for such termination for Good
Reason, and the Company shall not have eliminated the circumstances constituting
Good Reason within thirty (30) days of its receipt from the Executive of such
written notice.
 
(3) In the event that the Executive terminates this Agreement and his employment
with the Company for Good Reason or the Company terminates this Agreement and
the Executive’s employment with the Company without Cause, the Company shall pay
or provide to the Executive (or, following his death, to the Executive’s heirs,
administrators or executors) the compensation set forth in Section 7 above. The
Company shall deduct, from all payments made hereunder, all applicable taxes,
including income tax, FICA and FUTA, and other appropriate deductions.
 
(4) The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 13(d) by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 13(d) be reduced by
any compensation earned by the Executive as the result of employment by another
employer or business or by profits earned by the Executive from any other source
at any time before and after the termination date. The Company’s obligation to
make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Company may have against the Executive for any reason.
 
 
6

 
 
(e) Without “Good Reason” by the Executive. At any time during the term of this
Agreement, the Executive shall be entitled to terminate this Agreement and the
Executive’s employment with the Company without Good Reason by providing prior
written notice of at least thirty (30) days to the Company. Upon termination by
the Executive of this Agreement or the Executive’s employment with the Company
without Good Reason, the Company shall have no further obligations or liability
to the Executive or his heirs, administrators or executors with respect to
compensation and benefits thereafter, except for the obligation to pay the
Executive any unpaid Base Salary earned through the date of termination to be
paid according to Section 5; any unpaid Transaction Bonus or Performance
Bonuses, to the extent earned as of the date of termination, to be paid
according to Attachment A or Attachment B, respectively; reimbursement of any
and all reasonable expenses paid or incurred by the Executive in connection with
and related to the performance of his duties and responsibilities for the
Company during the period ending on the termination date, to the extent unpaid,
to be paid according to Section 9; any accrued but unused vacation time through
the termination date in accordance with Company policy; and as to any vested
equity compensation, in accordance with its terms. The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions.
 
(f) Reserved.
 
(g) Any termination of the Executive’s employment by the Company or by the
Executive (other than termination by reason of the Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of the
Executive.
 
14. Confidential Information.
 
(a) Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive. The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence. In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 14 shall survive the termination of the Executive’s
employment hereunder.
 
 
7

 
 
(b) The Executive affirms that he does not possess and will not rely upon the
protected trade secrets or confidential or proprietary information of any prior
employer(s) in providing services to the Company or its subsidiaries.
 
(c) In the event that the Executive’s employment with the Company terminates for
any reason, the Executive shall deliver forthwith to the Company any and all
originals and copies, including those in electronic or digital formats, of
Confidential Information; provided, however, the Executive shall be entitled to
retain (i) papers and other materials of a personal nature, including, but not
limited to, photographs, correspondence, personal diaries, calendars and
rolodexes, personal files and phone books, (ii) information showing his
compensation or relating to reimbursement of expenses, (iii) information that he
reasonably believes may be needed for tax purposes and (iv) copies of plans,
programs and agreements relating to his employment, or termination thereof, with
the Company.
 
15. Non-Competition and Non-Solicitation.
 
(a) The Executive agrees and acknowledges that the Confidential Information that
the Executive has already received and will receive is valuable to the Company
and that its protection and maintenance constitutes a legitimate business
interest of the Company, to be protected by the non-competition restrictions set
forth herein. The Executive agrees and acknowledges that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on the Executive. The Executive also acknowledges that
the products and services developed or provided by the Company, its affiliates
and/or its clients or customers are or are intended to be sold, provided,
licensed and/or distributed to customers and clients primarily in and throughout
the United States (“Territory”) (to the extent the Company comes to operate,
either directly or through the engagement of a distributor or joint or
co-venturer, or sell a significant amount of its products and services to
customers located, in areas other than the United States during the term of the
Employment Period, the definition of Territory shall be automatically expanded
to cover such other areas), and that the Territory, scope of prohibited
competition, and time duration set forth in the noncompetition restrictions set
forth below arc reasonable and necessary to maintain the value of the
Confidential Information, and to protect the goodwill and other legitimate
business interests of, the Company, its affiliates and/or its clients or
customers.
 
(b) The Executive hereby agrees and covenants that he shall not, without the
prior written consent of the Company, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than (i) as a holder of less than two percent
(2%) of the outstanding securities of a Company whose shares are traded on any
securities exchange or (ii) as a limited partner, passive minority interest
holder in a venture capital fund, private equity fund or similar investment
entity which holds or may hold an equity or debt position in portfolio companies
that are competitive with the Company; provided, however, that the Executive
shall be precluded from serving as an operating partner, general partner,
manager or governing board designee with respect to such portfolio companies),
whether on the Executive’s own behalf or on behalf of any other person or entity
or otherwise howsoever, within the Territory:
 
 
8

 
 
(1) Engage, own, manage, operate, control, be employed by, consult for,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business in direct competition with the business of
the Company;
 
(2) Recruit, solicit or hire, or attempt to recruit, solicit or hire, any
employee, or independent contractor of the Company to leave the employment (or
independent contractor relationship) thereof, whether or not any such employee
or independent contractor is party to an employment agreement, for the purpose
of competing with the business of the Company;
 
(3) Attempt in any manner to solicit from any customer of the Company, with whom
the Executive had significant contact during the last twelve (12) months of the
Executive’s employment by the Company (whether under this Agreement or
otherwise), business of the kind or competitive with the business done by the
Company with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or might do with the Company; or
 
(4) Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including, without limitation, any supplier,
distributor, coventurer or joint venturer of the Company, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Company.
 
Executive agrees that these non-competition restrictions shall be enforceable
during the Employment Period and, in the event Executive’s employment with the
Company is terminated pursuant to Sections 13(b), (c) or (d), for a period of
twelve (12) months following Executive’s termination from employment in the
Territory.
 
16. Section 409A.
 
The provisions of this Agreement are intended to comply with or are exempt from
Section 409A of the Code (“Section 409A”) and the related Treasury Regulations
and shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A. The Company and the Executive agree to
work together in good faith to consider amendments to this Agreement and to take
such reasonable actions necessary, appropriate or desirable to avoid imposition
of any additional tax under Section 409A or income recognition prior to actual
payment to the Executive under this Agreement.
 
It is intended that any expense reimbursement made under this Agreement shall be
exempt from Section 409A. Notwithstanding the foregoing, if any expense
reimbursement made under this Agreement shall be determined to be “deferred
compensation” subject to Section 409A (“Deferred Compensation”), then (a) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, (b) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year (provided that this clause (b) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect) and (c) such payments shall
be made on or before the last day of the taxable year following the taxable year
in which the expense was incurred.
 
 
9

 
 
With respect to the time of payments of any amount under this Agreement that is
Deferred Compensation, references in the Agreement to “termination of
employment” and substantially similar phrases, including a termination of
employment due to the Executive’s Disability, shall mean “Separation from
Service” from the Company within the meaning of Section 409A (determined after
applying the presumptions set forth in Treasury Regulation Section 1.409A-1
(h)(1)). Each installment payable hereunder shall constitute a separate payment
for purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii). Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule. Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1 (b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.
 
Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “specified employee” within the meaning of Section 409A at the time of the
Executive’s termination, then any severance payments or separation benefits or
other compensation that constitute deferred compensation subject to Code Section
409A, as determined by the Company (together, the “Deferred Separation
Benefits”) will accrue during the six (6)-month period following Executive’s
termination of employment and will become payable in one lump sum cash payment
on the date six (6) months and one (1) day following the date of the Executive’s
termination of employment. All subsequent Deferred Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if the
Executive dies following termination but prior to the six (6) month anniversary
of the Executive’s termination date, then any payments delayed in accordance
with this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of the Executive’s death and all other Deferred
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.
 
17. Miscellaneous.
 
(a) The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique and extraordinary
character and that it would be difficult or impossible to replace such services.
Furthermore, the parties acknowledge that monetary damages alone would not be an
adequate remedy for any breach by the Executive of Section 14 or Section 15 of
this Agreement. Accordingly, the Executive agrees that any breach or threatened
breach by him of Section 14 or Section 15 of this Agreement shall entitle the
Company, in addition to all other legal remedies available to it, to apply to
any court of competent jurisdiction to seek to enjoin such breach or threatened
breach. The parties understand and intend that each restriction agreed to by the
Executive hereinabove shall be construed as separable and divisible from every
other restriction, that the unenforceability of any restriction shall not limit
the enforceability, in whole or in part, of any other restriction, and that one
or more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the Company
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law. The remedy of injunctive relief herein set forth shall be in
addition to, and not in lieu of, any other rights or remedies that the Company
may have at law or in equity.
 
 
10

 
 
(b) Neither the Executive nor the Company may assign or delegate any of their
rights or duties under this Agreement without the express written consent of the
other; provided, however, that the Company shall have the right to delegate its
obligation of payment of all sums due to the Executive hereunder, provided that
such delegation shall not relieve the Company of any of its obligations
hereunder.
 
(c) During the term of this Agreement, the Company (i) shall indemnify and hold
harmless the Executive and his heirs and representatives to the maximum extent
provided by the laws of the State of Nevada and by Company’s bylaws and (ii)
shall cover the Executive under the Company’s directors’ and officers’ liability
insurance on the same basis as it covers other senior executive officers and
directors of the Company.
 
(d) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Company, supersedes all prior or contemporaneous understandings and agreements,
whether oral or written, between the Executive and the Company, including
without limitation the Prior Agreement, and shall not be amended, modified or
changed except by an instrument in writing executed by the party to be charged.
The invalidity or partial invalidity of one or more provisions of this Agreement
shall not invalidate any other provision of this Agreement. No waiver by either
party of any provision or condition to be performed shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
 
(e) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(f) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
(g) All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by reputable national overnight
delivery service (e.g., Federal Express) for overnight delivery to the party at
the address set forth in the preamble to this Agreement, or to such other
address as either party may hereafter give the other party notice of in
accordance with the provisions hereof. Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.
 
 
11

 
 
(h) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Colorado, and each of the parties hereto
irrevocably consents to the jurisdiction and venue of the federal and state
courts located in the State of Colorado for any disputes arising out of this
Agreement, or the Executive’s employment with the Company. The prevailing party
in any dispute arising out of this Agreement shall be entitled to his or its
reasonable attorney’s fees and costs.
 
(i) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the date set forth above.
 
(j) The Executive represents and warrants to the Company, that he has the full
power and authority to enter into this Agreement and to perform his obligations
hereunder and that the execution and delivery of this Agreement and the
performance of his obligations hereunder will not conflict with any agreement to
which the Executive is a party.
 
(k) The Company represents and warrants to the Executive that it has the full
power and authority to enter into this Agreement and to perform its obligations
hereunder and that the execution and delivery of this Agreement and the
performance of its obligations hereunder will not conflict with any agreement to
which the Company is a party.
 
[Signature page follows immediately]
 


12

 
 
IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.
 
 
 
MUSCLEPHARM CORPORATION
 
 
 
By: /s/ Michael
Doron                                                                  
 
 
 
 
 
Name: Michael Doron
 
 
 
 
 
Title: Lead
Director                                                                  
 
 
 
 
 
Date Signed: January 14,
2017                                                                  
 
 
 
 
 
 
 
 
By: /s/Ryan Drexler
 
 
 
 
 
Executive: Ryan Drexler
 
 
 
 
 
Date Signed: January 14,
2017                                                                  

 
 
 
 
[Signature Page to Amended & Restated Employment Agreement]
 
13

 
Attachment A
 
Transaction Bonus
 
Upon the occurrence of a Qualifying Sale during Executive’s employment (or,
thereafter to the extent provided in the Agreement), Executive shall be entitled
to a Transaction Bonus equal to:
 
(i)
10% of the Aggregate Purchase Price, if the Aggregate Purchase Price is in
excess of $200 million;
 
(ii)
 7.5% of the Aggregate Purchase Price, if the Aggregate Purchase Price is equal
to or greater than $175 million but not greater than $200 million; or
 
(iii)
 5% of the Aggregate Purchase Price, if the Aggregate Purchase Price is equal to
or greater than $150 million but less than $175 million;
 
provided, however, that the Qualifying Sale must be consummated on or prior to
the third anniversary of the Effective Date; and provided, further that the
Aggregate Purchase Price must equal or exceed $175 million. The Transaction
Bonus shall be paid, if at all, (i) in cash and/or in property in the same
proportion payable to common stockholders of the Company generally in connection
with the Qualifying Sale, or, in the Company’s sole discretion, solely in cash,
and (ii) on or following the consummation of the Qualifying Sale on the same
schedule as, and under the same terms and conditions applicable to, the
Company’s common stockholders in connection with the Qualifying Sale, but in no
event over a period of longer than five (5) years following the consummation of
the Qualifying Sale. The Company agrees that it shall not consummate a
Qualifying Sale without arranging for the payment of the Transaction Bonus at
the closing of the Qualifying Sale or promptly thereafter.
 
“Qualifying Sale” shall mean the sale of all or substantially all of (i) the
assets of the Company or (ii) the outstanding common stock of the Company,
whether by merger, consolidation, sale or other transfer of shares of common
stock (other than a merger or consolidation where the stockholders of the
Company prior to the merger or consolidation are the holders of a majority of
the voting securities of the entity that survives such merger or consolidation);
provided, that for the avoidance of doubt, that such sale also constitutes a
“change in control event” described in Section 1.409A-3(i)(5)(v) or (vii) of the
Treasury Regulations with respect to the Company.
 
“Aggregate Purchase Price” means the sum of all cash paid or payable and the
fair market value of all property or securities transferred in connection with a
Qualifying Sale. Amounts paid into escrow, installment payments and contingent
payments in connection with a Qualifying Sale shall be included as part of the
Aggregate Purchase Price; provided, however, that the portions of the
Transaction Bonus based on amounts paid into escrow, installment payments and
contingent payments will be calculated and paid if and when such amounts are
released directly to the Company or to the Company’s common stockholders, as
applicable.
 
 
A-1

 
Attachment B
 
The Executive shall be entitled to receive cash- and equity-based incentive
bonuses, in each case subject to the achievement of the performance goals set
forth in this Attachment B, in each case as determined by the Compensation
Committee in its sole discretion, and subject to the Executive’s remaining
employed by the Company through the achievement of the applicable performance
goal or the grant of the applicable award of restricted stock.
 
Cash-Based Incentive Bonuses
 
The Executive shall be entitled to receive the following caNovember 1,
2016sh-based incentive bonuses, in each case, payable as soon as reasonably
practicable following the achievement of the applicable performance goal, but in
no event later than two and one-half months following the end of the fiscal year
in which such goal is achieved:
 
(i) 
Five Hundred Thousand Dollars ($500,000), to be paid in connection with the
execution of the Agreement based on the more than Five Million Dollars
($5,000,000) of savings guaranteed for the fiscal year ending December 31, 2016;
 
(ii) 
Two Hundred and Fifty Thousand Dollars ($250,000), if the Arnold Schwarzenegger
contract is settled in a satisfactory manner;
 
(iii) 
Two Hundred and Fifty Thousand Dollars ($250,000), if the Richard Estalella
matter is settled in a satisfactory manner;
 
(iv) 
Two Hundred and Fifty Thousand Dollars ($250,000), if the Manchester United
matter is settled in a satisfactory manner; and
 
(v) 
One Hundred Thousand Dollars ($100,000), if the Company obtains an order for the
MP Organic line that equals or exceeds $1 million before the end of the fiscal
year ending December 31, 2017.
 
 
 
B-1

 
 
Equity-Based Incentive Bonuses
 
Subject to approval by the Board or the Compensation Committee, the Executive
shall be granted:
 
(i) 
Up to Three Hundred and Fifty Thousand (350,000) shares of restricted stock, if
the Capstone litigation involving the Company is settled in a satisfactory
manner, to be granted no later than January 31st, 2017
 
 
(ii) 
Two Hundred Thousand (200,000) shares of restricted stock, to be earned based on
the achievement of mutually agreeable goals established by the Board in
consultation with the Executive related to the performance of the Company in
2017, to be issued not later than March 31, 2018
 
 
 
 
 
 
 
B-2
